Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendment, received 9/17/2020, has been entered. 	
Claims 1-10 are presented for examination. 

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest all of the limitations of independent claims 1 or 7.  Specifically, the closest prior art reference Imamura (US Pub. No. 20060270305 A1) fails to teach or suggest a display device, comprising a first bank surrounding the flattening layer, the first bank being covered with the resin film on an inner side, the first bank having a frame shape, wherein the flattening layer includes a first side and a second side orthogonal to the first side, and includes, on an entire periphery of a circumferential end portion of the flattening layer, a recessed and protruding portion provided with recesses and protrusions having sizes different on the first side and the second side in a plan view, as recited in claim 1; or a manufacturing method of a display device including: a step of forming the first bank that surrounds the flattening layer; and a step of forming the resin film that covers the inner side of the first bank, wherein a recessed and protruding portion having different sizes in the plan view on the first side and the second side is formed on an entire periphery of a circumferential end portion of the flattening layer in the step of forming the flattening layer; and an ink droplet is dropped from an ink-jet coating device according to the recessed and protruding portion in a region surrounded by the first bank in the step of forming the resin film, as recited in claim 7.  
Dependent claims 2-6 and 8-10 are allowable because of their dependence from one of allowable independent claims 1 or 7.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        5/24/2022